       8:20-cv-00391-BCB Doc # 8 Filed: 02/05/21 Page 1 of 2 - Page ID # 19




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

LEILA MARIE MCCOY,

                          Plaintiff,                                     8:20-CV-391

        vs.
                                                                ORDER TO SHOW CAUSE
SOCIAL SECURITY ADMINISTRATION,

                          Defendant.


        Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days

after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court must extend the time

for service for an appropriate period.” Fed. R. Civ. P. 4(m).

        Plaintiff filed the Complaint on September 28, 2020. Filing 1. More than 90 days has

elapsed since the Complaint was filed. Plaintiff was mailed three summons forms and three USM-

285 forms on October 2, 2020, Filing 5, and the forms were re-sent to her updated address on

October 19, 2020, Filing 7. To date, Plaintiff has not returned her summons forms, a waiver of

service has not been filed, Defendant has not entered a voluntary appearance, nor has Plaintiff

requested an extension of time to complete service. Accordingly,

        IT IS ORDERED that Plaintiff shall have until March 8, 2021, to show cause why this

case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of

prosecution. The failure to timely comply with this order may result in dismissal of this action

without further notice.
8:20-cv-00391-BCB Doc # 8 Filed: 02/05/21 Page 2 of 2 - Page ID # 20




Dated this 5th day of February, 2021.

                                        BY THE COURT:


                                        ___________________________
                                        Brian C. Buescher
                                        United States District Judge
